The opinion of the court was delivered, November 12th 1863,
Read, J.
In this case it was clearly the sheriff’s duty to go to the place where the planing-machine was, an levy upon it. He did not do this in the case of these executions, and they were therefore postponed to the execution of Morris L. Hallowell & Co., under which the planing-machine was actually levied upon and sold. The court therefore were right in their charge to the jury. Mr. Fenlon was a competent witness, and the court made no error in rejecting the testimony of Mr. Linton,
contained in the auditor’s report.
Judgment affirmed.